


Isaac Collie April 15, 2010
Elco Securities, Ltd.
Loyalist Plaza, Don Mackay Boulevard
P.O. Box AB 20377
Marsh Harbour, Abaco, Bahamas
 
RE           CANCELLATION AGREEMENT
 
Dear Isaac:
 
Reference is made to the following agreements
 
Ø  
That certain Unit Subscription Agreement dated July 24, 2009 and numbered
042120090317 by and between COPPERBOTTOM INVESTMENTS, LTD. (“Lead Senior
Investor”), ABSENTIA HOLDINGS, LTD., ON TIME INVESTMENTS, LTD.,
AGRI-TECHNOLOGIES INTERNATIONAL, LTD., BRITANNIA SECURITIES INTERNATIONAL, LTD.
(collectively, the “Senior Investors”) and ECOSYSTEM CORPORATION (“EcoSystem”);

Ø  
That certain Unit Subscription Agreement dated October 30, 2009 and numbered
ESYM-USA-082520091151 by and between RND COMPANY, LTD. (“Lead Junior Investor”),
SEQUENCE INVESTMENTS, LTD., ROOFTOP HOLDINGS, LTD. (collectively, the “Junior
Investors”), and ECOSYSTEM CORPORATION (“EcoSystem”);

Ø  
Those certain Account Management Agreements by and between the Investors,
EcoSystem, VIRIDIS CAPITAL, LLC (“Viridis”), and ELCO SECURITIES, LTD.
(“Intermediary”); and,

Ø  
Any and all agreements that may exist by and between EcoSystem and Catwalk
Capital, LLC (“Catwalk”).

This letter agreement shall confirm that discussions and agreement amongst the
each of the above-named parties, as relevant, with respect to the cancellation
of each of the above-referenced agreements (collectively, the “Subscription
Agreements”) on the following terms and conditions:
 
1.  
Consideration.

a.  
EcoSystem shall issue upon the execution of this letter agreement by each of the
undersigned (the “Effective Date”) 625,000 restricted EcoSystem common shares to
each Senior Investor and Junior Investor, corresponding to a total of 5,000,000
shares of EcoSystem common stock (the “Breakup Shares”).  EcoSystem shall agree
to the release of the 100,000 EcoSystem common shares currently held in escrow
to the Intermediary (the “Escrow Shares”).

b.  
The Parties hereby agree that the issuance of the Breakup Shares and the Escrow
Shares (collectively, the “Settlement Shares”) shall constitute full
satisfaction by all parties of all obligations under the Subscription
Agreements, and that, upon Intermediary’s receipt of the Breakup Shares, no
further amounts shall be due from any party to this letter agreement to any
other party hereto.

2.  
Release.

Each Party, on behalf of itself, and its predecessors, successors and assigns
hereby releases and forever discharges each other Party hereto, and its present
and former parents, subsidiaries and affiliates (direct and indirect), and the
present and former officers, directors, representatives, employees and agents of
each of them, and their respective predecessors, heirs, successors, assigns,
executors and administrators, of and from any and all demands, obligations,
actions, causes of action, rights, debts, liabilities, damages, costs, loss of
services, expenses and compensation of any kind, liquidated or unliquidated,
anticipated or unanticipated, matured or unmatured that each releasing Party may
have, ever had, or hereafter can, shall or may have, against any or all of the
other parties hereto; provided however nothing contained in this release shall
(i) relieve any Party of any of  his or its obligations under this Agreement; or
(ii) extinguish or modify any rights that any party to this Agreement may have
under this Agreement. EcoSystem shall cooperate and provide reasonably necessary
documentation and other support with respect to the valid issuance of the
Settlement Shares.
 
3.  
Confirmation Cancellation of Shares and Warrants.

Intermediary and each Investor hereby agrees that any and all shares of
EcoSystem Series E Preferred Stock and warrants to purchase shares of EcoSystem
common stock issued or assigned to the Investors in anticipation of performance
under the Senior Subscription Agreements are hereby cancelled (the “Subscription
Shares”). In addition, Intermediary and each Investor hereby grants their
respective consent to the cancellation by EcoSystem of its Series E Preferred
Stock Certificate of Designations. Intermediary shall return all Subscription
Shares by express courier to EcoSystem at One Penn Plaza, Suite 1612, New York,
New York 10119 on or before April 15, 2010.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
- SIGNATURE PAGE FOLLOWS]
 

 
 
 
 

Please confirm your agreement below:
 
ECOSYSTEM CORPORATION


By:          /s/ Kevin Kreisler
Name:           Kevin Kreisler
Title:             Chairman


 
ELCO SECURITIES, LTD.


By:          /s/ Isaac Collie  
Name:           Isaac Collie
Title:             Account Manager


 
COPPERBOTTOM INVESTMENTS, LTD.


By:          /s/ Enit Riviere  
Name:           Enit Riviere
Title:             Director


 
ABSENTIA HOLDINGS, LTD.


By:          /s/ Johh E. King
Name:           John E. King
Title:             Director


 
ON TIME INVESTMENTS, LTD.


By:          /s/ Louise Maury 
Name:           Louise Maury
Title:             Director


 
AGRI-TECHNOLOGIES INTERNATIONAL, LTD.


By:          /s/ Derek Benjamin 
Name:           Derek Benjamin
Title:             Director


 
BRITANNIA SECURITIES INTERNATIONAL, LTD.


By:         /s/  Michael Dean  
Name:           Michael Dean
Title:             Director


 
VIRIDIS CAPITAL, LLC


By:          /s/ Kevin Kreisler   
Name:           Kevin Kreisler
Title:           Managing Member


 
RND COMPANY, LTD.


By:          /s/ Barbara Gibson
Name:           Barbara Gibson
Title:             Director


 
SEQUENCE INVESTMENTS, LTD.


By:          /s/ Shevia Gomez
Name:           Shevia Gomez
Title:             Director


 
ROOFTOP HOLDINGS, LTD.


By:          /s/ Trevor Swain
Name:           Trevor Swain
Title:             Director


 


 




 
 
 
 
